Sun Life Assurance Company of Canada (U.S.) One Sun Life Executive Park 112 Worcester Street Wellesley Hills, MA02481 December 13, 2012 U.S. Securities and Exchange Commission Division of Investment Management treet, N.E. Washington D.C.20549 – 8629 Re: Sun Life of Canada (U.S.) Variable Account K (“Registrant”) Sun Life Assurance Company of Canada (U.S.) (“Depositor”) Request for Withdrawal of Registration Statement on Form N-4 (File No. 333-177241) Accession Number: 0000745544-11-000652 CIK:0001385244 Commissioners: Pursuant to Rule 477 under the Securities Act of 1933 (the “Securities Act”), the Registrant and Depositor (the “Registrants”) respectfully request that the Securities and Exchange Commission (the “Commission”) consent to the withdrawal of the above captioned Form N-4 Registration Statement. The Registration Statement was originally filed with the Commission on October 11, 2012. Registrants respectfully submit that a withdrawal of the Registration Statement is consistent with the public interest and the protection of investors. Pursuant to paragraph (c) of Rule 477, Registrants hereby state that no securities were sold in connection with the offering covered by the Registration Statement. Registrants further represent that no securities will in the future be sold in reliance on the Registration Statement. If you have any questions regarding this application for withdrawal, please contact the undersigned at (781) 263-6402. Sincerely, Sun Life of Canada (U.S.) Variable Account K Sun Life Assurance Company of Canada (U.S.) By: /s/ Sandra M. DaDalt Sandra M. DaDalt Senior Counsel of Sun Life Assurance Company of Canada (U.S.), on Behalf of the Registrant and the Depositor, Pursuant to Rule 478(c) under the Securities Act cc:Rebecca A. Marquigny, Esquire Masters Flex III
